            Case
 Fill in this       16-14852
              information              Doc
                          to identify the case:       Filed 11/05/19        Entered 11/05/19 15:31:02                 Desc Main
                                                          Document          Page 1 of 4
B 10 (Supplement 2) (12/11)           (post publication draft)
 Debtor 1              Jacqueline Lybette Fleming
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________             Illinois
                                                                District of __________
                                                                             (State)
 Case number            16-14852
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                                                                                             Court claim no. (if known):
 Name of creditor: Deutsche Bank National Trust Company, as Indenture Trustee, on behalf of the
                     ______________________________________
                                                                                                             10
                                                                                                             _________________
 holders of the Accredited Mortgage Loan Trust 2005-2 Asset Backed Notes
 Last 4 digits of any number you use to identify the debtor’s account:
                                                                                       3
                                                                                       ____ 7
                                                                                            ____ 9
                                                                                                 ____ 4
                                                                                                      ____

 Property address:                13435 Vicarage Drive
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Plainfield                   IL     60544
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

  
  X     Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.

       Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date               $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

       Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:              ____/_____/______
                                                                                 MM / DD / YYYY

  
  X     Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                         (a)     3,006.96
                                                                                                                                  $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                +   (b)   $ __________

        c. Total. Add lines a and b.                                                                                        (c)     3,006.96
                                                                                                                                  $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became              10 1       2019
                                                                                 ____/_____/______
        due on:                                                                  MM / DD / YYYY


Form 4100R                                                 Response to Notice of Final Cure Payment                                    page 1
             Case 16-14852                    Doc          Filed 11/05/19           Entered 11/05/19 15:31:02                 Desc Main
                                                               Document             Page 2 of 4

Debtor 1        Jacqueline Lybette Fleming
                _______________________________________________________                                              16-14852
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
   all payments received;
   all fees, costs, escrow, and expenses assessed to the mortgage; and
   all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

        I am the creditor.
  
  X      I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               8__________________________________________________
                /s/ Mark Johnson
                   Signature
                                                                                              Date    11    5 2019
                                                                                                      ____/_____/________




 Print             Mark Johnson
                   _________________________________________________________                  Title   Attorney for Creditor
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company           Kluever & Platt, LLC
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           150 N Michigan Ave., Suite 2600
                   _________________________________________________________
                   Number                 Street


                   Chicago, IL 60601
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      312 _____–
                   (______) 236 _________
                                0077                                                                mjohnson@klueverplatt.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
                                MFR Post-Petition
                          Case 16-14852 Doc Filed Payment
                                                   11/05/19History for11/05/19
                                                             Entered   Filing 15:31:02                                                                                        Desc Main
                                                  Document    Page 3 of 4
                                                              OK                 Preparation Date:                                                          11/05/19

                                                                                 Prepared by:                                                              Alma Garcia
Loan Information:
Loan Number                                                  X X X X X X 3794
Debtors Name - 1                                              JACQUELINE BAKER
Debtors Name - 2
Property Address                                            13435 VICARAGE DRIVE
Property State                                                        IL


Bankruptcy Information:
Bankruptcy Case #                                                        16-14852
Filing Date:                                                             4/30/2016
Person filing:                                                           3rd Party
Number of previous filings:                                                  2

Post petition due
Post petition due date:                                                  10/01/19
Post petition $$$ due:                                                   $3,006.96                                                               Comment
Post petition insurance:                                                   $0.00                                            Post-petition taxes and insurance included in annual
Post petition taxes:                                                       $0.00                                             escrow analysis and added to monthly payments.


Total Post petition due                                               $3,006.96
Post-Petition Payment History Detail
         Post pmt Rcpt           Post Due Dt Pd                                            Mo $ Due                       $ Received                               Comments

             05/31/16                                   05/01/16                          $1,684.18                       $3,368.36
                                                        06/01/16                          $1,684.18
             08/08/16                              Partial Payment                             0.00                       $1,680.00
             09/08/16                                   07/01/16                          $1,684.18                       $1,680.00
             10/06/16                                   08/01/16                          $1,684.18                       $1,680.00
             11/04/16                                   09/01/16                          $1,684.18                       $1,680.00
             12/09/16                                   10/01/16                          $1,684.18                       $1,728.25
                                                        11/01/16                          $1,684.18
             01/06/17                                   12/01/16                          $1,728.25                       $1,728.25
             02/03/17                                   01/01/17                          $1,728.25                       $1,728.25
             03/06/17                                   02/01/17                          $1,728.25                       $1,728.25
             04/03/17                                   03/01/17                          $1,728.25                       $1,728.00
             05/19/17                                   04/01/17                          $1,728.25                       $1,803.33
             06/12/17                                   05/01/17                          $1,803.33                       $1,803.33
             07/10/17                                   06/01/17                          $1,803.33                       $1,803.33
             09/01/17                                   07/01/17                          $1,803.33                       $1,803.33
             10/13/17                                   08/01/17                          $1,803.33                       $1,803.33
             11/10/17                                   09/01/17                          $1,803.33                       $1,803.33
             12/04/17                                   10/01/17                          $1,803.33                       $1,803.33
             01/22/18                                   11/01/17                          $1,803.33                       $1,756.71
             03/02/18                                   12/01/17                          $1,756.71                       $1,756.71
             04/04/18                                   01/01/18                          $1,756.71                       $1,756.71
             04/05/18                                   02/01/18                          $1,756.71                       $1,756.71
             04/30/18                                   03/01/18                          $1,756.71                       $1,756.71
             06/08/18                                   04/01/18                          $1,756.71                       $1,812.83
             07/13/18                                   05/01/18                          $1,766.21                       $1,812.83
             07/26/18                                   06/01/18                          $1,766.21                       $1,812.32
             08/30/18                                   07/01/18                          $1,766.21                       $1,766.21
             10/11/18                                   08/01/18                          $1,766.21                       $1,766.21
             10/30/18                                   09/01/18                          $1,766.21                       $1,766.21
             12/06/18                                   10/01/18                          $1,788.21                       $1,766.21
                                                        11/01/18                          $1,788.21                       $1,817.79
             01/08/19                                   12/01/18                          $1,788.21                       $1,766.21
             02/05/19                                   01/01/19                          $1,788.21                       $1,800.00
             03/04/19                                   02/01/19                          $1,788.21                       $1,800.00
             04/16/19                                   03/01/19                          $1,788.21                       $1,800.00
             04/30/19                                   04/01/19                          $1,788.21                       $1,800.00
             05/31/19                                   05/01/19                          $1,788.21                       $1,800.00
             07/03/19                                   06/01/19                          $1,788.21                       $1,800.00
             08/14/19                                   07/01/19                          $1,788.21                       $1,800.00
             09/06/19                                   08/01/19                          $1,788.21                       $1,800.00
             10/30/19                                   09/01/19                          $1,697.09                       $1,800.00
                 Due                                    10/01/19                          $1,697.09                            0.00
                 Due                                    11/01/19
           The contents of this document are RESTRICTED to authorized individuals.
                                                                                          $1,697.09                            0.00
                                                                                     Any unauthorized access, use or duplication is strictly prohibited.
                Case 16-14852                                Doc              Filed 11/05/19                            Entered 11/05/19 15:31:02   Desc Main
                                                                                  Document                              Page 4 of 4

  Total Due                                                                    $75,430.00
Total Received                                                                                                $72,423.04




 The contents of this document are RESTRICTED to authorized individuals. Any unauthorized access, use or duplication is strictly prohibited.
